.Pee Curiam.
The plaintiff accompanied' the defendant Lee A. Mervey, Jr., by his request, upon an automobile ride and was injured. The car belonged to the defendant Eva M. Smith, the mother of Mervey.
The verdict was against the plaintiff and in favor of the defendants.
There is only one reason that we need to consider and that is that the verdict is against the weight of the evidence.
This we find to be not so as to the defendant Eva M. Smith, and the rule will be discharged as to her, but we do find to the contrary as to the defendant Lee A. Mervey, Jr., and the rule will be made absolute as to him.